DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the application filed on July 16, 2021. Claims 1-13 are pending. Claims 1-13 represent EFFICIENT TRANSFER TO AND FROM A DEDUPLICATED CLOUD STORAGE SYSTEM.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prahlad et al. U.S. 20100333116.

Prahlad teaches the invention as claimed cloud gateway system for managing data storage to cloud storage sites (see abstract).

As to claims 1 and 7, Prahlad teaches a method and a non-transitory storage medium for transferring objects to and from a cloud storage system (paragraph 72), the method comprising: 
receiving a request from a client at a server with regard to an object, wherein the client is configured to direct the request to an endpoint of the server (paragraph 348); 
determining a request type of the request by the server (paragraph 403, Prahlad discloses clients making requests for any type of cloud storage operation from the cloud storage site); 
performing data transfer operations based on the determined request type, wherein the data transfer operations are configured to reduce an amount of data transferred between the server and the cloud storage system (paragraph 363); and 
transferring the data based on a protocol associated with a cloud provider (abstract); and 
storing the data in accordance with a protocol of the cloud storage system (paragraph 120; abstract).  

As to claims 2 and 8, Prahlad teaches the method and the non-transitory storage medium of claims 1 and 7, wherein the request type is one of a PUT request, a GET request, and an OTHER request (paragraph 403).  
Allowable Subject Matter
3.	Claims 3-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EL HADJI M SALL/Primary Examiner, Art Unit 2457